 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 1 of 48 8 Pagel #: 6

 

 

 

Be,

 

 

 

 

 

1, GLERK,
FOR Pee Gout

_saniton Sige aie inte

é newer an

 

DV
USDC - SDWV - Beckley Division

Beckley, WV » : | Ln = i

FEEEEEEET EET EEEE ED EEE EE EEE EEE EE :
AUG SpEZ0I8

 

“i

Kopp

RORY L. + BERRY te li, CLEAK
is Out
southern Distrct of West Virginia

\-cVy- SO’Z0

 

V.

  

US,

HEE EEE Eb
REQUEST FOR ORDER TO SHOW CAUSE

WHY TEMPORARY RESTRAINING ORDER
SHOULD NOT BE ISSUED BY THIS COURT

Comes now the Plaintiff in the above-styled matter and declares the following:
Plaintiff is an Inmate at FCI Beckley located in Beaver, West Virginla. Defendant is spectfied staff of the same FCI.

Plaintiffs motive in bringing the instant litigation is not monetary damages or other punishments, Plaintiffs motive is confined
to enforcing what he sincerely is persuaded Is proper conduct in the matter of handling of his mail as detailed +++infrat++.
However Plaintiff also does not waive the possibility of any future litigation at this time.

For reasons which by now should be familiar to the Court the actors in the below described conduct are identified in this action
as John and Jane Does. Their actual names and titles are available upon my proper contact with counsel and instruction of the

Court,
List of Conducts Requested To Be Restrained

A. Defendant is currently holding a letter,from Plaintiff to his counsel, Defendant effectively refuses to enter
this mail into the free-standing USPS system, nor return the mail nor the Certified Mall receipt affixed

to same. fo Plaintif

 

. Defendant has. opened: Plaintifts +++outgoing+++ legal mail, and in his absence. Said inal was strom Paint
to his ‘cotinsel;

: Bm. aos

C. Defendant has a +++receding horizon+++ of unattainable requirements for incoming legal mail to be handled
as such, Said horizon Is facilitated by vague policy wording and absence of a practice of an
+++attainable+++ satisfaction of incoming legal mail requirements;

D. Subsequenily all legal mail addressed to Plaintiff is opened in his absence, violating my access to the
Court and its officers:

E. Also, most or all inbound legal mail is delayed unnecessarily, obstructing, again, my access to the Court;

To facilitate (B), supra, Defendant has illegally forged and falsified or misused USPS documents and
shredded, destroyed, stolen or otherwise rendered valueless uncancelled USPS stamps bought and

owned by me, without value received. 1

a

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 2 of 48 PagelD #: 7

_DV
. Expansion and Contextualization Of Description

Of Restrainable Conducts

§ Section I: fapmary Concern
A. Plaintiff's Affidavit dated 18 Mar 2019 explains how Defendant John Doe No. 3 seized Plaintiff's outbound legal mall,
admitted same, and indicated he would return the Certified Mail receipt to Plaintiff the following day. (Exhibits O, P and Q).

The day of that indication was 13 March 2019, two months ago and more as of the date of this filing. Plaintiff has still not

received the receipt nor the original mail back, as of this filing.
As It stands, this conduct is a harm to me, denying me access to an officer of the Court.
As a second potential harm, this seizing of my legal mail for a long period of time is consistent with my suggestion of a

scheme whereby defendant staff can illicitly read my outgoing legal mail, and, do this reading In my absence, See, "A
Combination of Speculation and Facts To Explain How Defendant Can Read Plaintiff's Outgoing Legal Mail," Exhibit R.

This violates lawyer - client privilege and thus further denies my access to the Court and to an officer of the Court.

B, In addition to the gravamen of this filing detalled In A Immediately supra, Defendant also, on two occasions opened

outbound legal mall in my absence.
In the first case Defendant is still in possession of the physical piece of mail and has admitted same to me in the presence of

witnesses,
In the second and third cases the mall was returned to me, already opened. In these latter two cases | stil! have the

envelopes as returned to me, already opened (Exhibit A and B).
Two subtle if also tedious points bear careful scrutiny:
1, | would like to direct your careful attention to Exhibit A.

In the positions where you would normally expect to find it in the center of the envelope and upper left corner you can see a
sticker addressed to counsel Barket and a return address sticker Indicating myself as the sender at FCI Beckley. Even though

it has been overlald by an RTS sticker, it is still visible, in part,
In the top right area the ‘ghost" impression of remnant adhesive can be seen where four stamps were stuck there by myself,

Ignoring later accretions, then, this Exhibit bears the Image of how the outbound legal mail looked:

 

stamp "ghosts"

 

return address stloker ~~ ~-

addressee sticker

  

 

 

7 cm - = Sree 4

Having established what contribution | made to the face of the envelope, and eliminating these things from consideration for
a moment, may | now direct the Court's attentlon to the text of the RTS label itself:
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 3 of 48 PagelD #: 8

NIXIE 402 5E1 OTO7/28/17

RETURN TO SENDER
NOT DELIVERABLE AS ADDRESSED
UNABLE TO FORWARD

25813035050 UNABLE - 00231

{bar coding]

| am not a postal worker. Pending the testimony of an expert, It is my provisional contention, humbly proffered for the Court's
consideration that this "Return To Sender" label was printed by equipment kept within the 25813 zip code and very likely under
the control of the Defendant staff.

Viz: this letter never physically left zip code 25813.

Past complaints to +++downtownt++ Beckley USPS staff by inmate's families have always been met with the answer "We
don't do that.” Consequently, the null hypothesis suggests Itself:

a. This plece of mail never,left the FCI Beckley warehouse or other area under influence of Defendant staff;

b. The label was 'run off there or nearby, in hopes that the inmate would not notice the possibility of a 25813 provenance

for the label.

   

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 4 of 48 PagelD #: 9

2. All of this deceit [s superadded to the fact that Counsel Barket has recelved dozens of letters at the address indicated
before and after the date of this particular piece;

3. | would now like to direct the Court's attention on to the upper right region of the envelope,

Please note the complete absence of a USPS cancellation mark of any description whatsoever. This absence includes absence
of a machine cancellation mark of the Sender's USPS office zip code - 25813, in this case.

Also absent is the Addressee or destination USPS office zip code cancellation mark. In the case of truly returned mail, this
postage cancellation mark often Is +++overlaid+++ upon the sender's cancellation mark pro quotidienne and pro forma, but as

you can see itis utterly absent on this altered plece of mall.
it was altered to create the impression of having been sent to the addressee zip code when in fact (| submit) it was not.

The "$ 0,00" sticker present in the upper right corner is not necessarily USPS generated; it can be made by any Stamps, Inc. -
type private vendor equipment widely available to the public.

If Defendant argues that It was sent DV | will request subpoenae of that destination USPS office staff to explain to the court why
no mark is on the piece.

Review
No destination zip code on the RETURN TO SENDER "RTS" sticker;
No cancellation mark whatsoever in the upper right corner where postage is applied;
Nothing to indicate the letter ever left Beckley area:
_ +++Presencet++ of an allegedly fraudulent USPS sticker suggesting that the Addressee address is invalid when it was not;

Viewing all of this in combination with my speculative modus operandus proffered to the Court ("Combination of Speculation
and Facts... ", Exhibit T) suggests forgery and fraud and It's fruit:

a. legal mail refused to be delivered to its destination;

b. legal mail opened in my absence.

4, | apologize to the Court for the tediousness of this description but | have good news: once an observer knows where
fo look for fraudulence, the, rest of the exhibits go more quickly.

“Exhibit B

   

"Exhibit B is like A, merely a repetition.
Please note carefully:
1, Absence of an addressee USPS office zip code cancellation mark;
2. 25813 marks are +++manual only+++, equipment available outside. the Beckley USPS office;

3. "Unclaimed" sticker is inappropriate since plece is merely a No. 10 standard business envelope to be delivered by USPS
mail carrier, not an oversize package requiring pickup at the local USPS office;

4

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 5 of 48 PagelD #: 10

wey

my So . FY

4

4, If Defendant maintains that this letter was actually delivered | will be DV requesting a subpoena of the tracking history.
Exhibit C

Exhibit C is the envelope of a letter to "Rosle" Carleton, a Catholic priest. Again, a 25813 "RTS" sticker. Again, please
note the absence of a destination cancellation mark. , ,

Exhibit D

Exhibit D Is Interesting.

1, Note that this piece does show a “Charleston” cancellation mark, and, again, a Return to Sender sticker which appears to
be printed on 25813 zip code equipment.

The RTS sticker also says "NO SUCH STREET."
Exhibit E

Exhibit E is a copy of a page of the 2005 USPS Zlp Code Directory which shows “Medford St." (highlighted) as a street listed
in the addressee zip code, being 02474, Arlington, MA.

N.B.: Fr. Carleton has received mail at this address for thirty years.

   

 

 

 
 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 6 of 48 PagelD #: 11

’ Section Il. Exhibits of Secondary Concern

These Exhibits Demonstrate Unnecessary Delay
And Opening In-Plaintiffs Absence
Of All Incoming Legal Mall

The following few exhibits | freely admit do not demonstrate malice as clearly as the previous ones. Even so they make an

important point.

 

 

 

Exhibit Provenance ... Actual Date
, - Postmark Recelved by . © Elapsed Days
Date ~ Plaintiff
F ‘15 Dec 2016 27 Dec 2016 12
G 14 Jun 2017 21 Jun 2017 7
H 14 Jul 2017 25 Jul 2017 14
| 8 Aug 2018 “14 Aug 2018 6
J "45 Aug 2018 21 Aug 2018 “6

Table 1 shows the elapsed time between the origin post office sending date and the date actually. received them.
From your own experience | bet you can agree a letter from New York takes about three days excluding weekends and
holidays. .

At first glance an average time to’be put into my hands of nine days may not seem egregious. Further, one can Imagirie
Defendant responding that we screen mail for 1500 Inmates; some days we are swamped, etc.

All of the exhibits. in this.seotion.are letters from-Rederal courts, with deadlines set In them. If all such_mall were only
screetied for ci it takes literally no-more than five or seconds to do that. This Is precisely how It was done, with the
mail being opened in front of me, by all BOP staff! have experienced before Defendant FCI Beckley staff,

 

_ Viewed In this light, an.average-time.to get the mail to me of nine days -- already opened. and looked.at-in.my absence --

i fats on
\

   
 

      

      

* ietenda to eonfirm my thesis: Defendant staff is not merély screening thé Inbound mail for contraband; they are putting
feet up, in my absence, and reading every word of It. Why else would they need that much time? True-screening, only, is
instantaneous, and carried out every day by BOP staff on other yards much busier than Defendant staff. Easy to prove this.

As I say, these exhibits don't show malice as well as the others, but put In aggregation with the other harms, they do show a
purposeful and unnecessary delay of fed. courts mail to me. This tampering is systematic and consistent. ,

This systematic and consistent theme is the burden of relevant caselaw.
| suspect this same standard or threshold of consistent and systematic has been set in place to obviate frivolous litigation over
what may be the occasional delay which can be attributed to innocent events or burdens on staff. : .

That Is not the case here. Once you see the trend, it's obvious even with these exhibits of secondary concern.

6
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 7 of 48 PagelD #: 12

A Few Smaller Points -

Exhibits K through P, inclusive, are some history for context of the Instant action.
Exhibits K and L are examples of "control" postmarks for comparison with fake-returned mall, which have none:

Exhibit L is an example of the outer envelope of correspondence from this Court, as it appears to the mail room staff, which

Defendant does not deem proper Legal Mail:

Did you get this letter yet? (Exhibit M). If so, | have no response from you, opened or unopened;

Exhibit § is the Certified Mail barcode number of the gravamen letter, supra, now held by Defendant SIS the last 90 days

and more. '

‘ Of course it is not probative but Exhibit U Is a partial list of the people | have written recently from whom | have received no

response nor indication they recelved the mail.

The list in Exhibit U, and also Exhibits X and Y are also some indication of my attempts to resolve this matter at a lower

level;
Privileges extended and mentioned In Exhibit W in no way Indicate justification fro instant misconduct;

Returning to Gravamen

Returning briefly to the gravamen of the Instant filing, let's single out the relevant information:

a. Aprevious legal mail letter to counsel was held, opened and returned with forged stickers on it;
. b, Amember of mallroom staff opened, in my presence, read, commented on and asked me questions based on the
intellectual content of legal mail from this Court to me;

. ¢, Shortly after the last letter | wrote you, a Jane Doe asked a question only sensible in the context of having learned
Information in that letter, This was information she received and acted upon before you had a chance to read it. In this
manner my access to the Court is not only bypassed, but substituted for by non-Court personnel.

   
 

d, All letters from USCA were opened in.my absence, every single one.

  

Except for (b) supra -none of the above.apodictically. proves, anyone actually read’ my-niail, It merely pr they. went to an
awful lot of completely unnecessary trouble and deception to create the opportunity, Since the.admitted head of the mail room
staff did infact 6pén and:read and ‘commented on: mail'tome from this Court In front of me, this does however signilfy-for.

pandemic:misbeliavior,

  

This all corroborates inmate hearsay, viz: an inmate here tells me he directly observed Unit staff opening and reading outbound —
legal mail, each of them with Certified Mall stickers on them.

no

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 8 of 48 PagelD #: 13

Summary

To summarize the above assertions:

i. One piece of mail has been held two and a half months without being sent into the USPS system, despite it's belng
accepted in proxy of USPS;

ii, All legal mail is opened In my. absence, including correspondence from this Court.

ii, | Some of the correspondence with this Court, after being opened, was again opened, read, and the intellectual
contents of same discussed with me by Defendant mailroom staff, an outcome | doubt is desired by this court;

iv. USPS forged documents were used to achieve some of the above sneaks and peaks;

v, Anunclear standard of legal mail’ is used as an excuse, such that even thls Court's correspondence does not qualify as
same;

vi. My attempts to communicate with officers of this Court, meaning my counsel, have been and are being obstructed;
vil. Any mail | really want to get there seems to need a Certifled Mail gizmo, which Is an illegal tax;

vii. Dozens of other parties | have written to, some of them oversight bodies, have never responded. | have no way of
knowing if they got the mail or not.

Conclusion
The tampering described, unstopped, could well find It's way outside the walls of the BOP, could it not?

There Is other behavior and paperwork that can be brought in later. [| understand however that the Court may wish to
define a passel of information as perfected before It requires opposing counsel to respond.

Since [ do not have infinite money for copying and postage [- therefore deem the current paperwork contained herein, thls
instant filing, including its copyings of previous filings, as complete and sufficient for the purposes of an order from the court for

opposing counsel to show cause why the TRO should not Issue.

 

If Defendant does not respond, the allegations herein should stand as uncontested facts and the TRO thus having a
foundation, per the Court's discretion as It sees the facts. { humbly submit the enclosed.

Consequences of Inaction

Suppose a TRO doesn't issue. The problem will persist and be yet a continuing and unresolved drain on the Court's
economy, Plaintiff Is currently pursuing a +++Johnson+++ sequelae appeal with the 2CA. The instant action Is currently

unresolved, requiring more communication and respond to deadlines in that venue.

Opposing counsel may wish to oppose the TRO. Not entirely to anticipate its arguments, nevertheless one can Imagine such
arguments;

|. plaintiff caused the problem by falling to receive opened mail,
li. plaintiff agreed to this or that in agreements signed upon entering the BOP;
iii. SIS Mail Hold" or other oversight arrangement is looking for signs of possible future crimes;

8

 

 

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 9 of 48 PagelD #: 14

t

iv. thin Blue Line, ete.

None of these justify the instant gravamen actlons at all, nor any other. We have yet to arrive at +++Minorlty Report+++ or

. +++Gulag Archipelago+++ in the U.S. And Stalin's +++Gulag+++ did in fact forward complaining mail to Westen reciplents.
But for us, not from Beckley FCI,

All of this leaves out USPS - OIG and DOJ Central, both of which | have been trying to communicate with, and counsel,
these months.

PRAYER

It is plaintiff's blelef that opposing counsel now has before them sufficient Information and facts to respond to an Order to
Show Cause.

i. Plaintiff humbly requests Court to issue same, and;

ii. Any other rellef the Court deems appropriate.

  

James C. Kopp, Plaintiff, acting pro se 7 June 2019

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 10 of 48 PagelD #: 15

, . , ’ = iy . : 1
TEMPORARY RESTRAINING ORDER |

ORDERED

1, USA -SDWV Beckley Division or any agent of this Court will work with alacrity with Defendant to establish
a repeatable and rellable procedure whereby legal mail from this Court Is only opened in the presence of

Plaintiff, ‘

2, Defendant will deliver to Court and Plaintiff an exact and precise written protocol of the requirements for
inbound mail to be handled as legal mail. Mere allusion to vague Inmate Manual text wording will be an
unacceptable fulfillment of this Order, Unspecified-allusion to local practice Is also unacceptable.
Sald protocol will be signed with the name and title printed of responsible Defendant staff;

3. When Inbound fegal mail is opened in Plaintiff's presence, Plaintiff will assist the Court in ascertaining
that his legal mail is not read by staff, even if it is cursorily screened for contraband;

 

4, All outbound legal mail will be promptly entered Into. the USPS system and otherwise sent on its way to the
addressee without hinder, delay or let; ‘ |

5 . All improper use of USPS labels is forbidden, especially local zip code labels masquerading as addressee ,
zip code labels; |

 

6. Purposeful delay of outbound legal mall and or subsequent opening in absence of Plaintiff is forbidden;

7, To effect No.6, supra, Plaintiff will assist Court by logging every outbound piece of mail and do his best to
verify its recelpt or lack of it by addressee, and convey this information to the Court as appropriate, . |

8, Defendant will desist from rejecting inbound mail without documentation to both sender and Plaintiff;

9, This Order shall run twelve (12) months after which compliance will be evaluated by the Court with a
view to continuance or not; ,

10. Pending the duration of this Order and afterwards Defendant will be barred from retribution for filing this Petition with the |
Court. These possible retributive acts shall include but not be limited to: |

 

A. Shots written for no substantial cause;

  

B.S (eeratienfonno.substantial:cause;
Be. lp i ah Rid in, or reading of any communications between the Plaintiff and the Court and

officers of same.

      

SHOW CAUSE ORDER

Defendarit FCI Beckley staff shall respond to the Court within thirty (30) days giving any and all reasons why the TRO
attached, No. 1 - 10 shail not issue.

10

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 11 of 48 PagelD #: 16

my ay
TRULINCS 11761055 - KOPP, JAMES CHARLES - Unit: BEC-O-D

MO Oe te he oe oe EH NM NN

FROM: 11761055

TO:

SUBJECT: DV cos

DATE: 03/22/2019 10:16:55 AM

DV

Certificate of Service

i the undersigned did at the below Institution on the below date put into the mail system with proper postage affixed a true

copy of:
: REQ. ORD, SROW ChUSE / Lec
in an envelope addressed to opposing counsel at: Beckley

USA - SDWV - Beckley Division
c/o 300 Virginia St. East

# 4000

Charleston, WV 25301

i declare and affirn| pursuant to USC 18 Section 1746 and under the penalties and pains of the laws of perjury of the State of

West Virginia and Jive? thatth tyegons is true and correct.
James C. Kopp 1 / -055

-FC| Beckley ©. bo. , ee ss. Executed at Beaver:

_ Box 350
Beaver WV 25813 f <S une - 2019

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 12 of 48 PagelD #: 17

List of Exhibits
Section |: Exhibits of Primary Concern
These Exhibits corroborate claim of Forgery of USPS labels
Reverse Chronological Order

"A, Xerox, face of second recent letter to "Rosle Carleton" in Massachusetts, returned to Plaintiff by FCI staff bearing 13
Feb. 2019 Charleston WV postmark,

B. Xerox, entry, 2005 zip code directory entry on Carleton’ s address.

C. Xerox, face, first letter to "Rosie Carleton" in Massachusetts returned to Plaintiff by FCI staff bearing a 20 Sept 2018
Beaver, WV postmark,

D. Xerox, face, legal mail to counsel Barket returned by FCI staff bearing a "return to sender" label dated 28 Jul 2017.
E. Xerox, face, legal mail to counsel Barket returned by FCI staff bearing a 27 Feb 2018 postmark/cancellation and a
"return to sender" label dated 3 Mar 2018,

Section Il: Exhibits of Secondary. Concern
These exhibits corroborate claim of mail from Federal Judges consistently delayed
and opened in Plaintiffs absence..
Reverse chronological order
F. Xerox, face, letter from 2d USCA, Foley Square to Plaintiff postmarked 15 Dec 2016,
_G. Xerox, face, letter from 2d USCA, Foley Square to Plaintiff postmarked 14 Jun 2017.
H. Xerox, face, letter from 2d USCA , Foley Square to Plaintiff postmarked 14 July 2017,

Xerox, face, letter from USDC - SDWV, Beckley Division to Plaintiff postmarked 8 Aug 2018.

J; Xerox, face, letter from USDC - SDWV, Beckley Division to Plaintiff post marked 15 Aug 2018,
K, Xerox, face, letter from R. Perry, Clerk, USDC - SDWV, Beckley Division to Plaintiff postmarked 11 Sep 2018,

L, Xerox, face, letter from Clerk, USDC - SDWV, Beckley Diviston to Plaintiff postmarked 12 Oct 2018.

Section Ili: Recent Relevant Correspondence with Court
Reverse chronological order

.M. Xerox, letter from Plaintiff to USDC - SDWV dated 2 April 2019,

N. Xerox, topsheet, Proposed Findings and Recommendation of USMJ O. J. Aboulhosn dated 11 Sept 2018, Docket 5:18 ov -
001212 (now stricken).

11

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 13 of 48 PagelD #: 18

Ny
Bad.
: we ae nr ie

“SN
.

O. Copy, letter of JCK to USDC - SDWV - Beckley Division dated 21 March 2019.

P. Copy, Affidavit of JCK dated 18 Mar 2019,

 

Q. Copy, "Affidavit II" of JCK dated 20 Mar 2019.
Ornnibus Affidavit of JCK dated 16 May 2019.

|
|
|
|

Copy, Certified Mail tracking registration number of letter of JCK to counsel Broderick sent 6 Mar 2019.

R
S
T. "A Combination of Speculation and Facts To Explain How Defendant Can Read Plaintiff's Outbound Legal Mail".
U

 

List, letters sent and never responded to.

Vv, FCI Beckley Inmate Handbook. Excerpt: Mail Rules

W. USPS Appalachian District Form Letter Response

X. Copy, letter from Plaintiff to DOJ - OIG - WDC dated 20 April 2018

Y, Copy, COS to A.P. Dunbar, BOP Mid-Atlantic Reglonal Director

12

ee

~ Ln _
“ee . - wee —
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 14 of 48 PagelD #:

Section |: Exhibits of Primary Concern

These exhibits Corroborate claim of Forgery of USPS Labels

Exhibits) A - F

 

13

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 15 of 48 PagelD #: 20

anche ned eens TA SOT Te ate TT

" . wat . an ena

cenctepee
Per

er

 

 

 

 

 

 

 

 

 

 

 

  

   

3 : hoa ‘ , . .
+ .
. 1, . .
” . Yoo mo . .
> Due 2 “ : .
-E gE BCEE EXHIBIT A ° /

    
 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 16 of 48 PagelD #: 21

     

    

see ERE a etree coe ert .
ae PE Re SED eae ca se caren tietne inl rorener 7

   
  

        
 

   
           

=
%

 

2
wat

|
wa dai

    

ag

          

bow

.

 

Soe,

wf
e

A,

YSN WEATWOA

PURPLE HEA
=

SAL,
AS,

gt
-

  

ra

 
     

ian Ree,
’

“SRURPLE HEART

    

 

ud

  

 

      
       

 

 

 

 

 

 

 

 

 

1 ree

ALAS payug

» ON $SEAASHS

LS HL9 N £@z
97] j28e 9 wearer weg g

SSG 1G/1 4+

ww

        

aoe : : J Repissg-eragsuyy jeuonss.u05 ISPS, .

 

 

AT ean greg tm cerca at epeae 8

         
           

i
i
%
£
4
t
f

Sales parry
OSEO-ELESZ AM ‘Jeaesg ~.
OSE X99 “O'd

 

SSO-19Z Kee
; < ddoay sawep :
Tet tent a NERS NTS se ;

     

 

B

Exhibit
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 17 of 48 PagelD #: 22

ENV
0.00
237-05
\!

POSTAGE PAID

\

P 20,18
NT

}
t

 

25813

SEI

AMOU
R2304M115

hl

2Z7@LE1L-B2617
wey

SENDER
NOY KNOWN
#

tratey

i

 

‘1
omy uae

ti

byt dhyn

2SELSGS5 4553

ya
a

 

5

a
Lari
AD

iN

Arlington, MA 02474

439 Medford ST
United States

Rosie Carleton

ots

"11761-0550

 

 

 

 

 

 

sd Stales

 

 

 
 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 18 of 48 PagelD #: 23

 

re iG aaa ge a al
BS re
ae aye

a

iH

See
as e

a

Se:
2° ERG

ter, se oa Ms
TTS see Sr

2 oma ibe

ee)

_~

ee
ws

irl

met
a

 

 

 
 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 19 of 48 PagelD #: 24

t
\
}.
i
i

&it/r2z/zee8aa

vv

evaceprbateptybstc bibl thy
Aer EE-ETRSB-TLLBT

ep litptlsbffsbist pl Upbe te Bas os
BSQcrBeTEsZz ina SSH
¥VENGd OL B1eg¥NA ,
LSS38iL5 HONS Bh
SQN3S GL NEALSY

 

SS OI Sawer F
ROSES Foes

a

- +

 

z

BI¥InN AS popu
‘uoBulpy

LS Psospey] 6E1

. “OJSLeD aIsoy

<>SG0-1L9LLES

dyra

Y

i

Be os

  

es ee oe

SUIS payug

OSEO-ELESz AN ‘ISABag

UGE X99 “O'g

Aapoug-anigsuy leuaoaUGD jerpay
. SSO-1SZLE

dduy sawep

te
: wy

 

EXHIBIT E
Case 5:19-cv-0

oO

620 Document 2 Filed 08/28/19 Page 20 of 48 PagelD #: 25

      
  

 

OFFICIAL
hay

  

    

 

 

      

    

   
  

acd Ae i,

    

 

a aneta hed

   

SECT tas

    

st
wn eeey eet ee ee ete cee
ge

 

 

 

oe Ry TRIE BO

     

 

 

bee te wee - me

 

 
 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 21 of 48 PagelD #:

Section II: Exhibits of Secondary Concern

These Exhibits Corroborate Claim of Mail From Federal Judges

Consistently Delayed and Opened in Plaintiff's Absence

 

EXHIBITS Ge L

 

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 22 of 48 PagelD #: 27

S:
uP a
‘

oF
)

:
ENE
SASS

 

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 23 of 48 PagelD #: 28

 

enRatae censtirad
a

 

 

 

=
SRG:
et:
Eye

sr

 

 

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 24 of 48 PagelD #: 29

 

 
  

|

    
  
 

if!

LTE taf

ul

UP PE Heaesdegy peal]

 

   

u :
. na .
a5
. saat BL
CRESS n
- Ww 272 |”
~ wok a“ ie |i
. os N |e
‘ fea OG a
BHIKWS 5
aboEe a
2Qm720H 7 Id
ew kee YG
BES a {2 . .
Ona guy [oO
aZ.e.ta
~. BREZS.. |
: Zine
‘ 55 OF ’

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 25 of 48 PagelD #: 30

 

 

. ses : .
or en etre dl OS ETERS ty gt

 

;
i

:

ETON «ees eran

rey

ee

Pama

 

rere aa

Me te te oe cee,

 

os

 

TO os theseneeee tte

 

 

 

 

   

| EXHIBIT

  
 

 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 26 of 48 PagelD #: 31

 

3
Ue Hep Ay HE tatty 7" te
\ uf i PU tps onli fi 1 [
[ely Hlaleay(eptittt a tecpetyy oSos :
al aja] REI Et gisioe
; Soe PSU
OSE0-€Lasz AM ‘eneag
ase xog oO
Aapoag-anysiy feunggaues rerapey
~ SSO-L924 EL
ee, MOM SBCUR
“ a me _. ~SSS0-18 21 Le”
er
\ z
r  soretrauy, . ,
a ty
. is : Le
2 TOUMDEDS bevy ere cee se
* ae ms Ey RR Cel oe” Se Se
” me _ . : :
| oe MAS Sopa - ‘SES
a me t

 

m bap *
, Oye!

GS —-7GSO
ay Eg

 

EXHIBIT fk
 

 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 27 of 48 PagelD #: 32

‘
‘ wee scene ee ok
edeb Ueteat Uf tteat teat]

ALCIEZOLTL EG

LOBSZ diz
Le bog & sane ea

eres

UNS iy RSe kr LS pr isodeau

on + toes :

ON ofc et papery

We ne tee cae gegen

 

Fone ee

One ater

HPAL foogty tf tty,

BE, At mee,
x

  

PQ age

Sate TE a

   

§S0-197'

ddoy -4 sewer

 

Tt ae ee oe

EXHIBIT L
 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 28 of 48 PagelD #: 33

Other Exhibits

Exhibits M - Y

 

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 29 of 48 PagelD #: 34

i

TRULINCS 11761055 - KOPP, JAMES CHARLES - Unit: BEC-O-D

ee ee reer ee re re 2d neil eknl ain oledekenalel

FROM: 11761055

TO:

SUBJECT: DV jetzt

DATE: 03/31/2019 07:43:18 PM

DV

USDC - SDWV - Beckley Division
clo R. Ruddy

110 N. Heber St., Room 119
Beckley WV 25801

2 April 2019

| hope you are well today. =)

| wanted to let you know that on advice of counsel | rejected mail that appeared to come from you on 29 {Il 2019, here.

Description: 9 x 12 'manlla' envelope with my name visible In the glassine window. Clearly marked as from USDC - SDWV,
Beckley. Postmarked: 26 Ill 2019. Envelope opened and stapled shut again.

Grounds: counsel advised me to reject any legal mall opened In my absence.

Staff here bruited to me reasons for thelr conduct but | do not see it in my standing to attempt to characterize such to you.

Suggestion going forward: Again, it is not my place to say so, but it occurred to me that a modicum of involvement of
opposing counsel could fix this quickly. But that's just a thought.

| look forward to resolution of this matter so that | can get up to speed with you In a manner that Includes preservation of my
VI AM inter alia rights in re a secure channel with yourself that avoids the usual security problems | have had on this yard and
with which | hope you are still familiar, calling to mind last Summer's fillngs. Meaning: unnecessary broadcast of detalls before |
or counsel or even yourself has had a chance to become famillarized.

. Finally, | give notice hereby:

A. [am very interested in prosecuting the Instant matter despite this problem;
B. DV Iwill send soon a replete TRO Application, which | believe is timely regardless of the ultimate proper.instrument .

for thé. instant matter; bn a
t ig and any matter.

. (Gy look forward to apropos corre iio 0

Dy Pleay exterg ret WI

Remaining, Most Sincerely, ] :
Jim Kopp 11761-055 Box 350 a Wi

       

EXHIBIT M

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 30 of 48 PagelD #: 35

1 : j : }

nae :
Case 5:18-cv-01212 Document9 Filed 09/11/18 Page 1 of 4 PagelD #: 35

“IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 

BECKLEY DIVISION
. JAMES Cc. KOpP, )
Plaintiff,
Vv. | Civil Action No. 5:18-001212
FCI BECKLEY, | |
Defendant.

PROPOSED FINDINGS AND RECOMMENDATION

Pending before the Court is Plaintiff?’ s letter-form Motion to Voluntarily Dismiss Without

Prejudice (Document No, 8), filed: on September 10, 2018. By Standing. Order, this matter was

 

’ referred to the undersigned United States Magistrate Judge for submission of proposed findings

of fact and a recommendation for ‘disposition pursuant to 28 ULS:C. § 636(b)(1)(B). (Document | |

 

No, 2.)

FACTUAL AND PROCEDURAL HISTORY , |
On August 6, 2018, Plaintiff, acting pro se and incarcerated at FCI Beckley, filed his

letter-form Complaint in this:matter claiming entitlement to relief pursuant to Bivens y. Six

| Unknown Pederal. Agents. of Federal Bureau, of Narcotics, 403 US. (388, 91 S.Ct, 1999, 24

 

 

 

Ly Bd. 3d 619: aan. ‘(Décument No. L ). In his lotier-form Complaint ‘Plaintiff states that pion
staff are improperly interfering with his legal mail, denying him visitation with an “approved
visitor,” and denying him contact with his attomey. (id) -

By Order entered on August 8, 2018, the undersigned directed Plaintiff to complete a

form Complaint naming individual defendants and stating specific facts as to how each defendant

 

violated his constitutional rights if Plaintiff wished to proceed with his Bivens claim. (Document

 

EXHIBIT N

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 31 of 48 PagelD #: 36

 

DV

USDC SDWYV - Beckley Division
clo Mr, Ruddy

Beckley, WV
. IN RE: Inmate Mall Problems Again

. James C. Kopp
21 March 2019

Dear Your Honor,

As you can see by the enclosed Affidavit | am having problems with my mail again. Mindful of our history last Summer (an
attempted +++Bivens+++) you may recall that mail obstruction was one of the grievances at that time. Jurisdiction for today

would be: Ist, Vth, Vith and XIVth Amendments, Inter alia,

Today's incident Is part of a systematic and ongoing problem with mail here for me, Included but not limited to:

(a) In four-and-a-half years here | have never recelved a piece of Inbound legal mall opened in my presence, [tis always

opened in my absence, This includes +++your mall to me+++;
(b) In the same time frame | have never received a plece of legal Inbound mail from the Unit secretary; always some other

staff person, whom admit frankly it is not thelr usual duty;
(c) Forged RTS labels and shredding of uncancelled postage stamps affixed by me to letters refused to be sent. In

.addition to the instant refusal to send mail. Disappearance of letters to clergy, infra.

tttttttttttt+ PRAYER: Asa result of al this | would be so grateful if you would be so kind as to please forward
the enclosed letters to counsel, USPS OIG/PMG and clergy, tttttttttttttttt ;

.|am embarrassed to ask you to spend bench resources for such a quotidian task. If you have a more efficient way to restore
my rights, I'd be so grateful if you-would let me know. Be assured | will pursue that with alacrity.

& | hereby waive confidentiality on the content of the enclosed letters as far as you are concerned.

Anticipating a possible non-response from the USPS WDC | wonder if you would be so kind as to send a cc: of this letter to
your USDC Pro Se Counsel for advice as to the correct +++procedural +++ legal instrument and jurisdiction, absent advice as

to +++substancet+++ or merits of same;

(a) +++Bivens+++ vs a fed. mandamus or request for Court Order. The +++Bivenst++ Is more likely to provoke
retaliation since it is money-based and fairly +++ad hominem in set+++, [am more interested in proper conduct than in money
damages, if the former can be obtained, neat. But | also don't waive damages at this time.

.  (b) ineither action, a TRO application will be timely and would not be premature, even before the USPS answers of no.
Why? To date, the instant tort itself is in place. Also, iterative back and forth to you is tedious for us both, | would imagine,
and a mis-use of public resources.

Also reminding you humbly of a sensitive matter raised before, impossible to prosecute absent a secure path to counsel,

Most Sincerely,

Jim Kopp 11761-055 / FCI Beckley / Box 350 / Beaver WV 25813

et and Toni Angeli, all three NY; John Whitaker, FL; J.B. Sessions Il, AL; H.E.'s

co: Esqq. John Broderick, Bruce Bark
USPS OIG / PMG, WDC; all c/o USDC - SDWV Beckley Division.

Cordileone and Chaput, SF and Philly;

encl: letters to above; Aff. of Kopp.

Exhibit. ©

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 32 of 48 PagelD #: 37

2
ry
3

e cos

Affidavit of James C. Kapp
11761-055

4, {am an inmate at the below institution;

On 6 March 2019 the below Institution was on "lockdown" status.

2. ~ At or about 2000 hours on 6 March 2019 at the below institution | placed in front of my door a letter addressed to counsel
J, Broderick, Esq., Long tsland, NY. The mail was clearly addressed with an institution label, with a clearly labeled return
addréss, proper postage affixed, and with a Certified Mail sticker filled in and affixed. It was also clearly labeled "Legal" mall;

3. John Doe No, t,a staff person well known to ‘myself who was working that shift, did pick up the mall;

4. The lockdown went off on 11 March, this year;

5, On 13 March this year at or about 10:47 AMI discovered John Doe No. 2 on duty In the mail room. Upon enquiry about
the certified letter and after reviewing his own records he told me he had not sent it out. Upon follow-up query as to the
possible whereabouts of this fetter, he directed me to Operations, specifically mentioning John Doe No. 3, a person who works

closely with Operations;
6, At or about 10:53 AM of that same day | noticed John Doe No, 3 standing mainline on the Chapel side door en milleu

bystanders,

7. ‘ Upon query about the letter John Doe No, 3 asked if the letter had “lots of stamps" and was legal" mail. | sald yes, and
he sald he definitely had the letter In his possession;

8, After further discussion he assured me perfectly unequivocally that [ would receive the Certified Mall receipt the next day,
which would be 14 March 2019. He said: “You'll get it tomorrow";

This is the last | heard from John Doe No. 3 nor anyone else about this letter; no receipt, either.

9,

10. J.am fatiiliar with and can positively identify all of the Does in this Affidavit. | will reveal their identities at the timing and
discretion of the Court, | withhold their exact Identities at this time for reasons probably familiar to the Court,

ofthe State of

 
 

Executed at Beaver:

FCI Beckley .
-Box 350 . . . ;
Beaver WV 25813 18 March 2019

Eyibit P

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 33 of 48 PagelD #: 38

y

eed

"J

w

TRULINCS 11761055 - KOPP, JAMES CHARLES - Unit: BEC-O-D —

EN NM Oe

FROM: 11761055

. TO:
SUBJECT: DV side. let.x ;
DATE: 03/19/2019 08:49:17 AM

DV

Affidavit il of James C. Kopp
11761-055

1. This Affidavit is in support of the Affidavit by me dated 18 March 2019;

N

it affirms every fact In the above Affidavit;

3. It adds a few facts to the above affidavit which will be revealed to the Court at an appropriate time;

4, The facts In the Instant Affidavit are possibly sensitive:

5. INRE Point No. 5 of the affidavit of 18 March 2019, in addition to the facts stated therein, | also add in this affidavit that |
_ asked John Doe No, 2 why he thought my mail was being held up by Operations. He replied: "Because you're special, Kopp":

6, Upon follow-up query as to why | was "special" he added no Information, merely repeating the assertion. We then went on
to other topics detailed in the previous affidavit:

7. IN RE Point No, 6 of the affidavit of 18 March 2019 | now add the following: one of the bystanders next to John Doe No. 3
was Jane Doe No. 1, a staff person well known to me. She was standing immediately next to John Doe No, 3 in such a way
that all the words of the conversation between myself and John Doe No. 3 were heard and understood by her, as indicated by

the expression on her face as she followed the conversation closely,

USC 18 Section 1846 and under the penalties and pains of the laws of perjury of the State of .

I declare and affirm pursuant to :
st Virginia'and: tthe foregoirig'is true and correct. 2 |

yin he de

      

 
         

 

Executed at Beaver;

FCI Beckley

Box 350 ;
Beaver WV 25813 ‘ 20 March 2019

Se

Exhih it Q

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 34 of 48 PagelD #: 39

Omnibus Affidavit
Rejection of Tampered Mail From USDC - SDWV - Beckley Division
On The Unit

1. On 28 Mar 2019 | was given an envelope by John Doe No. 6 printed for return address clearly as being from USDC -
SDWYV - Beckley Division in Beckley, West Virginia;

2. The 9x 12 manila envelope with my name and address visible in the glassine window was postmarked "3/26/2019,"
At The Maliroom

3. ‘After discussion with Unit Staff | returned the envelope to the mail room staff at or about 12:33 PM on or about 31 April
2019. John Doe No's. 1 and 4 were on duty there. When | gave the envelope to John Doe No, 4 and told him it was rejected
he opened the envelope again (it was secured with a single staple after it had been opened the first time). He pulled out the

contents of the envelope, examined them and asked me questions about the contents;

4, | told him that on Instructions of counsel | was not permitted to discuss with him any such questions, based as they were
on the intelléctual contents of the envelope;

5. He asked would | sign something to the effect that | was rejecting the envelope. | said "Of course."
. Offices of RandD

6. On-4 April 2019 at or about 2:45 PM | was summoned to Reception and Discharge (R and D), Upon ariving t there |
encountered John Does No.'s 5 and 7 waiting for me;

7. John Doe No. 5 informed me that he was In charge of all mail for the institution. He then produced an envelope that
appeared to be the one described supra, point No. 1;

8, John Doe No. 5 then opened the envelope again and pulled the contents out, His first question to me was spoken as he
was doing this and indicated his prior familiarity with the Intellectual contents of the envelope. He then proceeded to ask me

several questions based on the intellectual contents of the envelope;

‘9, | informed John f Doe No. 54 that upon instruction of counsel | was not permitted to answer any questions based on his

   

ame ished a ‘tak and amiable discussion chétied on 1 related topics.
gravamen of my current litigation, viz: that my outgoing legal mail had been and was still being obstructed. He seemed
genuinely surprised to hear this information;

11. | mentioned my concern about unknown staff opening and reading my legal mall In my absence and the possible
consequences of same. He indicated to me that In light of my concern he would keep the rejected piece of mail "on [his] desk."

The conversation ended amiably.

Letter to USDC - SDWV Explaining Rejection of Tampered Mail

12. On 1 April 2019 | sent the letter copied In Exhibit N to USPS SDWV, | gave it to John Does No's 2 and 4 in the mail
roormat 0742 AM on that date. EXHIBIT’ R.4

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 35 of 48 PagelD #: 40

0 “
Other Issues:

Veracity of Exhibits Herein

13, [| hereby affirm that all of the letters to or from counsel and/or.federal courts was received by me as | indicate elsewhere

“In this filing and that the pleces thdicated‘had the labels and marks"dnd torn off postage stamps and or cancellation marks as |

have indicated.
Hearsay, Dunkle and Rodgers

14. Hearsay: | affirm that Dr, John-Dunkle and Anne Rodgers did tell me that they have had most of their mall sent to me
rejected In the last six or more months. Further, that In most or all cases no documentation was provided to me or them as to

cause for rejection,

Flat Rate Envelopes

15. In or about 2015 or 2016 | did encounter Jane Doe No. 2 at mainline;

16. | asked her about why we do. not have a Flat Rate Envelope USPS service available here at FCI Beckley when It is

avallable at other yards; .
17. She responded by saying that the Flat Rate Envelope is no longer available with the USPS on the street, or Is being
phased out as we spoke, along with all paper mail, since all mail is in the process of being replaced by e-mail,

Letters Sent Out By Plaintiff

18. | hereby affirm that the letters | asserted to have written in Exhibit O and elsewhere were actually written and mailed by
me to the Addressees mentioned in the Exhibit, and that | affixed proper postage to all of the envelopes and did give them to

mail staff here at FCI Beckley. .

Destruction of Uncancelled Stamps

19. In or about 2016 or 2017 | was summoned to Unit Tunnel. Therein | encountered John Doe No. 7, known to me. He
asked me to sign a ledger to the effect that | had received legal mail, and | did, pro forma;

20. He then proceeded to open a 9 x 12 manila envelope which had been already opened and then closed again with afew —
staples. | recognized this plece of mail as being a legal mail | had sent out approximately two or three months previously;

21, During every part of this entire process, John Doe No. 7 was very careful to not allow the face of the envelope to be seen,
He carefully sequestered same on the far side of his desk, face down, on the desk, at all times, even when he removed the

contents of the envelope;

   
 

23, Satisfied there was no contraband in the envelope, he gave the contents to me;

EXHIBIT R.2

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 36 of 48 PagelD #: 41

24. | asked to see the envelope which was face down but he refused, "I am going to shred that," he said;

25, The record of, and exact date of this Inspection and faux delivery Is In the ledger that | signed.

Corroborative Evidence of Further Illicit Outbound Legal Mail Snooping

. 26. Two days or so after | mailed the 2 April 2019 letter to USDC - SDWV - Beckley Division, Jane Doe No, 3 asked me:
“Are You OK?" when she saw me;

. 27, Historically she asked me this question only in response to last summer's filings wherein | had mentioned to this court
the possibllities of security problems and continued staff retribution;

. 28, This question from her, especially at that time, shortly after 2 April 2019 only made sense In light of her having
received information based on the intellectual content of my outbound legal mail to this Court only a few days earlier, This was
likely before this Court had even gotten the mail In the first place, if in fact it did at all;

. 29 According to hearsay of one Inmate, he directly observed Unit staff one day opening and reading an entire stack of
outbound legal mail from various Inmates. _All of the letters had Certified Mail bar codes on them.

| declare and affirm pursuant to 18 USC Section 1746 and under the penalties and pains of the laws of perjury of the State of
West Virginia and the US Code that the foregoing is true and correct according to my knowledge and belief.

James C. Kopp 11761-055

FCI Beckley Executed at Beaver
Box 350
Beaver, WV 25813 ; 16 May 2019

EXHIBIT R.3

 

 

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 37 of 48 PagelD #: 42

 

a rn a
: g

 

EXHIBIT 5

 
con

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 38 of 48 PagelD #: 43

A Combination of Speculation and Facts About
How to Read Plaintiff's Outgoing Legal Mall

Defendant FC! Beckley staff accepts Plaintiff's mall under pretence of conveying same to be entered into
the regular USPS system, but does not;

Delay handling of mail until Defendant feels Plaintiff may have forgotten about sending it, About two months;
+++ Here Is The Critical Step +++ ,

Deem mail to be "Attempted To Deliver[ed]" or some such idea; a total fraud;

Mail now becomes "Incoming" mail and subject to as such to screening, as if It truly were Incoming mail;

Open mail in absence of Plaintiff;

In order to perpetrate the fraud of attempted delivery and/or having entered mail into the off-prison
USPS system, Defendant forges/misuses USPS labels intended to indicate true Inability of Addressee

USPS office to deliver mail ;

' These fraudulent stickers aré generated on equipment never located outside the area code of Defendant

FCI Beckley or it's local sphere of influence, such as a warehouse location;

"Deliver" the once-outbound mail, opened already, back to Plaintiff Kopp without It ever + having entered the
USPS system proper;

The same above protocol works also for mail which Plaintiff effectively refuses to enter into the USPS
system proper, or deliver, but conceals and obfuscates same refusal.

EXHIBIT T

 
8,

9.

10.
44,
12.

13.

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 39 of 48 PagelD #: 44

Exhibit U
Partial List of Letters Sent

But Plaintiff Never Received A Response

Fr, Rebenecker, BOP WDC
Hon, Sean Duffy, WOC
National Conference of Catholic Bishops, WDC
Fr, Robert Royal, NYC
Fr. Thomas Carleton, MA .
Hon, Anne Burke, IL State SC
Rollins, Casey, et al: Esqq. Charleston, WV
A.P, Dunbar, Director, BOP Mid-Atlantic Region
OIG DOJ, WDC
H.E, Wm Lori, Baltimore Archdiocese
Diocese of Wheeling - Charleston, Charleston, WV
Elizabeth Yore, Esq. Chicago

J. Broderick, Esq. NY

NB: Most of the above were sent as legal mall and logged as such in R & D

Echitlt 9

 
 

Case 5:19-cv-00620 Document 2 Filed 08/28/19

 

meee AEE
rar

 
 

ort

 

tasshe
ss

 

ee
Sart

Ss in

i
He

  

Page 40 of 48 PagelD #: 45

ER SS EET NR AP

sf 4 -

 

“. ADMISSION & ORIENTATION -
/ HANDBOOK

 

© Fear Cosin ation
Federal Prison. Camp
: | Beckley, WV.

UPDATED; AUGUST 2018.

 

 

 

 
 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 41 of 48 PagelD #: 46

 

           

: : . "songys- fre awanya
pure ‘ssacoid TOES ay Jo suogexado Aep 0} Aep ou souequa pue yoddns Yond areoftraiped yo9, ap

-apraoad o1 st wonsany asorfta pres oddns pum srapraoid area Tiesy jo drow e si és Idd aq

+ ae got,
. ff = = N pe
° so? . :
. . oD Ll . ~
tos . . on .
. ° , - , EH
“ , y el
4 . ; ; - _ ~! 6a)
| . satooa AJuo Avur ayeuru wy -sFopeyeo pure “staf “samyooaq Suisnreape se yous “syeuruy s1poods =
. \ © 0} passalppe [erayeut to “rededsmou 16 surzeseur e Jo ansst o18uIs Yoog & suesut NoREArgnd uz bel
i StL “Teaoadde toud jrouptm suoreoriqnd satsoer pue o} oquosqns 0} sayeurar speed neamg oy aa

SmonEa qu g Farmgsuy.

. . a : . . + “Sarno
sea]ox 0} pay sq |pva seBeyoed Furmoout sarasar 0} sayeunmt 10; uoneznonne “<Tuempic,
“wouEztogie Jond sawy ysnut uorTNSET ay Te Peapoor saseyoed seam [Ty “pear zo Araayep-
yWuroid om pre 0} adopaaus 2] Uo ya) Bursnozy pus soqumu uopensisar s,syeurut yy ynd OF wet,

_ oy dona, 9SOU} SSIApe 0} payse aie soqeoray “syeany at Jo aatasad aqy ur pausdo pue pers iy)
20 moo TEIN Aq panquystp af [Ten [eyy peroadg pue fF] on Sua yous BLIBOYO jBUoRIauOD ~
yore Suywans aep Aq: (sheproy ydeoxe) Aepuy ysionp Aepudyy PaNguisip St freay ssepo smtp

se . - " * Sauapuodsazz0-) Suratosuy

  

 

8 cee Harte eee mnie nate age

| vO : - “skepyoy pUe SPUDIIM. UO SOLALES [TeUX OH
i * STaaqy “puodssz 0; Grumproddo ayy sey pue ysmooyld sip so paynou st ayeunur 34L “Woeorissero ”

: Jo Ynsar & se Jo yonpUoastur.UO paseq sIEIS souspucdsaitos payorser uo paoeyd aq Aeur soyeuray . Bywiqus Apur 9q ‘eax8ap
I . . Loe, , : 2 Spy pomfor yr -sostarsdns
: *star] [elapa Jo uoRE]oIA 19} cornossod ar qasas eur “939 ‘uoniorxe" 10 sagem aury-ysoy 207 Aymara
‘syeany. Surureos souapuodsanoy “srne[ oun yo Tye Jo sprayog SU} 29 21qIsTOdsaz aq [im sayeuray 9G) PUG BES SatA To:

“Adpppeg voRNyAsD jeuqHDSLIO| pexapay ayetns1qqe JOU OC] “raLI09 paey yar raddn arp ux
i . * Ssaippe umar ajojdia09 pus Seqamu uonensay Sore 8, Q7eUI! O19 aay ysnur sadojoaus FaroSmo
y SAL “xoqteak uoRryRSOT otp ut paysodap woypa popeasun oq yuu por “ypeys £q payddsar aq [yu [rear

Bujodng “sun Zursnoy ap wr payeno] saxognem m paoerd st Pear Surosng “feaordde sod nog
Siayjo pue siequiaur Ayrorey songnd 2h Tus puodsanios 0} popruad om Sayeurut ‘saseo sour uy

WEIS SV] Burddoyg Azesstumuso *
t

‘  sowapuodsaies)
i

t

;

Tle £219 sonsst auatidy yeroue’ 40 2yautseo

Ss0Lates UBayy O} Loder oy Sau asouy Joy

 

“Uopiexa way Sayse asyosnuc pug +
JITad CNY ATINOWIAO) Ta Be LOV.INOD. ‘uaa

 

 

 

 

 

 

 

 

  

 

 

 

 

          

 

  

sex afdunrs ‘ouog Soo; saarpe payey medysuos peuorsesso ‘saidia ;
ue nedy yt W219;18 jeuoseas
_ - oydin fs SSaq Ll "sjuonmpre szomuy yo suqydurds to sansst suaId4y jeraued pue spouses
ssreuany gop “xorddy | oe | Ove AMOR ore Gs SuopeO pact 46 uRgo 0} soyeamn £q Pasn 9q qh ssamosar feuosidg
Seren ogy Sealy Sa ava {S.9L0) sNOLWOIaae ALINNOOLL-UEAG
: seyeUMY gy “xorddy 65-0F LO eva . | ”
s . ——— —_ ys wel an 9¢ 208) umtiong spoway ax :
Searoe = ib aC aanensiuupy supemg
: — UnT OOF oe . Efe . Vd ae sBnomp Seay Saas Brea OF Pawejar sousst Jo matnar yeas four no, HRM gy
: _ | sayeumy ogg -xoddy | 7 or va f : ahs .
= E TUnooy/ATessranno-) ayeuury mod OY paysodap ane spuny se peynpap
: PACK P42 T-DNA S BS ma EA ; E Te POWACLL 49 paysyqerss aq [fu igap & “waunuiodde om yo.ayep.
; . . _ A ‘SAU OL spony jays SAR JOU Op ned ynq Wwasepur 2. ik
: . “EVd 105 0g pram g79-Shezy fe menses
| © STOqUINU O44} SE] SI UO paseq paytsse[a aq Tim Soqeuuuy = . “SOUS yerquEuZ
do : - : SUT PETMEP 20 {Ik BRUNT ON wip apou aseojg unoooy Aressyunn0;y
E. pap aay Aedoo atp aay you TMs nod quegipia passprsuos ore nok Ht

 

 

 

pecan ctr
 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 42 of 48 PagelD #: 47

UOT op J] [29 BouNI-coRB uMNUITUUT e IO SIIpeId Wor yyes are eiery Zaumsus “Taquinu
Jen BuTPEo Jo js0d auy o} VoURTe pMOOoE sUOgdoES; ay oreduros PLM STI amp Peo w sould

+  O} SUSI SqEMIM Ue BOI AA “JOAO] FECONBU ogg Fe Peysiiqerss are Sayed [Py JUNI Azessvunuo9
$ syeuMY aty 04 Yoeq parraysuey oq 10U TIM'S HPA SIT “s|feo saoydoys) Saroefd 107 posn

99 Ato ues 3 ‘paystqeyse ws9q Serf yppoID SIT Ue IOYY “syonouTE seTfop afoym U1 poyst|duscooe

oq [laa Spuny JO JaysueIy “saamosar [eueUY euosied usm vodn poseq omy ouoyda]oy
aseqaind 0} soyensur SMOTTE STI OY]. “otto mou 2 Baps10001 0} 20nd a9; QO’Sg B pareys 3q

[PX nog ‘posmmaudunos st god MOK js 10 “YE ALOT Ip B50] NOA pNOYS YOWA Mos prwendayes 0}
Aymigqisnodsex moX st 7] “Sayeusa] JoIBO WA SIP azeys'oy suoHe~Asoy ouoydojo | sy Jo HONETOLA
B SI} paw yenvaprucs st Joquinu sup (DYg) Ipod ssaooy suoyy euostod z aAlooo! [PIA NOX

‘aonse Areupdiosip pue oBojtand spp Jo ssoy amp ut ysas Azus suoreyndoy suoydajo 1,
DOTNINSU] JO SUOBRIOT A “STEUMT OKs 0} powers oSopaud e st waskg suoydopay seuruy sy,

SaUoqas LL

~Apeagy Ave] IU UE SIqQUTTEAE ase S[eLIaeUT porppeo pre SaLOS “peuNos sy”
SaTDo]T0o dus 10 “GOD ‘sso1uas Jews ayaa freur ssoidse se yons sso1AIs popracid 3q jou deur -

Syemmar wy “SyyOBy sip 2e Os op Aeur peur pamsuy Jo ‘posoysrBor “porns sn 0} Durnsop soyeuruy

RN PEE poe)

* -shep 0£ Ye popremioy oq 0) snUTUWOS
TS rep embeds sepues oxy o} poumriar aq [pid Shep Q¢ Joe ponyooos [ews PerouTs Auy “ssorppe we
wt oBuRrgqoe Jo sjuspuadsaui0s A4y10u 03 “paxloysuex] 10 poseojar Sureq are oy soyeumut Aq poyapduos
9q pMoys spreo aseq], “GOO [eu BONN HSM! stp UrOW spreo ssauppe Jo sSuey ureyqo feu Sopety

 

AL) saTpELICgAppy jo sauERY

. “JOpues amp 0} powmnyer
2q {]ak Apuzmpio souspucdse.tos poysely “souepuodsanios ayy ponciddesip Ayjeutduo oy ono
sty uEG IoMpo Jsoyjo payeusisep & 0} peodde oxp zayar preys uspreAy WY, “UOgsofos 21 peodde oF G21
OU Sey Ose oJEUTUT ayy “jE LOY suOSesI oy pue sotepuddsones Jo vorOShL Ip JO pexyoU oq asTB

” Sout opeunt ayy “wogoofa: orp yeadde Sem souepuedsanoo popolar ay jo Jopuess ayy, “Uonsefas 107

suosear 3q) pure [revs Jo VoRSofer ogy Jure0U0S Jepuss ot] OF SOTO BALM SALE TIM Usp SITY,

 

WaTy Jo WOES HON

 

“ARANOB JEUTONO ope ORJ BIT YE Bt 10

‘ongnd ayy jo wompojaid oq} Oy rorMyRSUr on. Jo sarjdiosip 10 “ropro pood “Ay~maos oy} 0} FeraSUILROp

2q 0} paununoyep ‘Si UI FI SyecmUL ue 0} 30 fq TWAS sonepuodsanes peued yor Leu uopreay DY

 

ry eBeg |

“sonapuoiisaucs om oxondde yon suonmpsey Mog a waphie AYE “peajoaur
are sonred mpoq yoryas ty-(ssotLnk #30) UoRTE Peo] ¥ UE AGred 10 ‘Cosnods 36 “pprgo ‘mysis 08

| “saqjout) Aprenay oyerpouuent oty Jo Ioquraue sarpIo st yeu Jao a1y jk poyraded st sty y ognynsat

Jetionoatioe Jo Teued somone nt pouruos yeu we TAL puodsexr0a 9} payrunod oq Aen spear oy

 

SHEN] PHUYWO,) Usd Ajoq sowapuodsa1I0-

Lo ~suoype[nax 01 Lrequos
yonpN0d 10 Alanoe Paap opie gyonrord oy Aor] St Youn yrI}tOD Joy pug “souspuodsaxico erpow se
Toyeayrpenb 10y ‘preqennos 303 papedsat “pausdo 99 yy expen SMOU } JO salpqussaider e Woy
souspuodseuog “s}EUMIT ue tpi sonapnodsalos spenmm Aur etpous smou oT JO soayejuasoidoy

. . '  -hpoysna nea ur 2[Ty4 worssazord “10 ssouisng ¥ yonpuoe 40
‘ouqydq e Jepim ysrqnd Sapodare se yor 100 Avot ayeumM ay], “eIpour smou 2 YA aouapuodsauzo9
20} anyes Jo Zanpfue Jo wopescsdmioo aarsoes you Aew ayeurm Sq, “apN pue amen 4q paipoeds

u>tyre BIPOUISMSH STB FO seapeiasaiday oy ‘sampooord Tey] yoroods Surmoyos ‘oyu Keur oyeumar wy

 

IPP SAIN Oy JO Sea Hep tese1 Gay pial Sao paodssci0-) ena]

“papodsut pure “peal ‘pauede oq Avra preur oxy ‘ses sig uy -souspuadsosro Fessued se peut

- 8th way Leu peys ap ep yeroeds se uonsoyNuap! ayenbape ynowpry, “oyu amp jo souasoad ayy

ur pecsdo aq 67 dquo PEW yEpdg st souapuodsalioo arp ye soyeoiput Aprea[o dopaauia sep Jo yoy omy
pueadojaars arp uo Josey gpestaTy Pay nusp! A[syeMooe seq ropuss op 1 poidga so peatag jou Tiss
souspuodsslios a1p Tey jpeds se togeoyrenb Joy pue paeqenuos peorsdyd soy poxjpoyo aq JIMA
Sta}! SSO, “oyeUTA ay Jo sowasaid yy wr [reyy fetoods Furarcont suado sequaur Es payetisap v

., -, “aFLUMML BIA JO soussoud ayy uy Aju pada
~ BEW fepeds papemr oq isn adopeaus atp Jo quay amp pue ‘odoyaaua ay} wo pognuspi Ajayenbope
9q3snut zapuas 3 ‘sampooaxd Bey Pelbedg org repun posssooid aq 03 souspuodsanies Sunuoowt JOY.

VIpsUr amour sip JO ssapemesaydax pue ‘shouoye ‘sleogyo juoUIsa1O Fue AE] EIS poe [BISpey usyjo
‘spoT woTEgorY ARIS ‘SpNOD SEIS ‘sloje[sisyy] ayers ‘siouoissnmmo3 apoled seg ‘suoNse07>
jo qounmwdsgq seg jo siopaliq “sKamopy: Suynossorg ‘Teruer sfowmony ag ‘srouxsvcr
‘soyejnsuo,) pur sasseqmy “ssarduog “19 oy} Jo staquayy “‘sINOIYO uoHEGoIg “g'f, ‘s}m0>
“SD, 010g. any 10 “Lawn “Aamry op Jor Gepaeg ‘ooureg TpTeayy SHGN “S'f, TexousH uoaimg

_ ‘S20n30 Ss domony °s'n ‘(Soostg Jonesing Smpnput) sonsng Jo waunredag “g'7 ‘sag pay, -

otp Jo JuopIsaig-so1 pu wapisarg 7oysouapuodsamos sapnjouy yor ‘Iyeys 4q peorun pue pouedoun

WORTINSUI oq} Ut poatgoar JO INo-jnas:9q Aur yor souspuodsaucs Jo AloSoyeo v si [rep persodg

Be [eHeds

; “aio /quy 3f00q @ 10 Joysrqnd ony mox-susdedsmau pus suorjearqnd
tp ateg :

iE oR

Exe
 

Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 43 of 48 PagelD #: 48

jram JoR}W0N 07 Aressaceu 9 PLM jI ‘saseo Oso UT “Op “sayes apiqowojne ‘suoHoestreyy syEIso year soy
DOREZ TRIOS FUIUIIIAO & 3do0oR JON TIM SAIS SUBOg “asLMIO"}O Op 0} Pascnp Ayeogtseds ssayun
‘sopusie jRopay JTPO pus sumoo yesapey ur songns yw Lmbod Jo Greuad sopun pan0o pur ony
ze suais oyeunET we yorp sroded yery yooryo oup OF oURAAETS B yeq} smoTye Mey Oy Ur aBUEYO yaosar
V “SIDStmMDOp oz11E}00 0} pozro(yMe are sioFeuE] aseD “p00b DSN 81 Jo suotstaond ap xepuy,

, : aq Ara 075

: IQ,
Busnoy Feeds oy wr seyeuny oy arquyrear osye ase Sjeuoyedt eB2y “yoseasox eBoy mx ooumsisse
70} F192 TEAR St pO]D AreIgr] Mey seu wy “spusysqus Suspayoir ‘smoy SuDPOM-NON jUSTIDAVOD
Bunnp wodo st Aesqry Mey oy], “spenjem Teej soo pue “soxepuy ‘syeowarddng yenopransny
‘SmouoIS WeBorg SuosHY Jp neamg “opoday ym0} sureulng ‘“podoy pexmpog “paeouny
SPOD SFIS POON] OP Spnyony speuseu comuysy “sided pe8o] Supedaud mi on 105 spevtoyeur
sounrgjar jee] Jo Aeyres ¥ sumeyuoS pus qusunredoq uoreonpy ip wr payeooy St ATeIQHY MEY OY

AMCIGEY ey

.  “Bawoyour 0) ofgns ore souoyd oyeumt

sendox amp ydnorg pooesd styeo suoyg “OULPESP HNO JOSGIUNUL UE sz Yous “poou am uMOy Wun *
SP Of ajensuomep Jsnur speumut oy) “Asnsoye we ys [peo euogd paroymommnm ue SYEUT 0} JOpIO uz

SH¥D suoqy .Guroyy

“a1qussod se uayo se prem o—p YSnonp speusjeur [e891 Jo s9ysuey ag oppuvy 0} paodxe ore soyeuray
“pueqenucs 103 vonsadsui 0} joolqns sx yng ‘pougysuey oq Aeur yeLoyent eBay -fenoidde soud wa
‘vate SURISIA of] Ot pamorye oq few spetoyeut ye89] Jo youre a]qpuosear e ‘systa Aomoye FurmGg

Pewsey esa]

. “ass0ymouz orpne jou Jaq “BuNoywoUL yeasts 0} 309 fqns
94 Tht Suista ASwONY eis Jo Ayqepeae omy PUE ose9 Yors JO SooURISTINANS oy} ue poseq souTy
JoIpo Te poFuene aq ueo fewioye ue wor SUSIA “JoAeMO “Smo Suytsia zemBar aug duLmp sia
0} poSemoons ase shamoyy ists yoro Joy sywomqurodde sourape oyent AJUeupIo Tres sfamony

SISA Amo y

“souspuodsaizos persue’ se pasedo oq mH ‘payer Apadord

Jou Sf Yreut FeRoy JY ~Aayod snp ynoge Lowons sry astape oy -ayemmu ayy Jo Aupqrsuodsar oyp-st
4 SyetnUy op Jo Souasaud ayy wy Aquo wade - rey yeiosdgKy payreutoq ysnus adopaaus ap jo poy op
pue fowope ue st aqsoy yer GopecIpal te pue amen s,Aonsoye sy YLA poyeur 9q Jon adoyaame
SUL “perpen Asodoud st yt Fr ep, feeds se porn oq [ils showroge wory souspuodsanos peo"
. “ souspuodsaris> [ese]

 

SHSIAWIS IWHRT OL SST

9609-£16-008-1
“arayshs Buryyeo Joojyoo sup 10y Soyer oy} Joqucs Jou ssop
Sp a8eq

 

wasds ouoqdajo 1, arena, aL ‘sedteqn Zur[iq moge armbur 01 costed ay} moje fla soqumu
SALL “Pajjoo Suyyeo are nof suosrad 07 sa13 wes nod PaR IOQunu aay yo} E ST MO]2q poysry

« a ~

: a “SLI Ur pojpasur
SHeAYOS Useq QAkY FEIT Some ou poystiqesa Aq uo pue Ho poumy ore soucydats; syeurm oy
wo souoyd pe aud 99:11 —urd gg:¢
WMNOd Joy Yo souogd je wid Qorg—wd gee
uo pen yes cuoyd ono - uid ggg — we g¢:7]
Uo souoyd tye wd g¢-71 ~ we ge:g,
to penb yore auogd avo re OF-O1 Um OE:
uo souogd je WR Of, — UR 90:9

: “gfe etree. | tomnpoypg
suogds,ay speumy oy 51 Suimoyjoy ayy, “fep om Moysnonp yo pue to pomune 24 [ua sovaydors,
Sorermnay eq] “Wd 00-11 SVALY 00:9 18 Surwarieq penb yes uz co wneud [ya yeu auoydoyay
SUO 04 |] BIoy], —paudisse souoqdsjar (c) aag aang TILA (pend) ur Bursnopy oyeuruy qoeq,

“urd O€:11 q3nomy ure 00:9 re SurmurFaq oom @ siep uasas

SGP TRRAR 3q Ty souoydays Speco “Ajpetsneg) “Ioqumu anoydaya; ayy Usth PUE apoo ware oq] |
(0) oxez jerp $SNG ISNUT ALOR atp jyeo jo9[JOo & Fuped wayyy soqumu suoydea} 219 uot pur,

Spd Fare StH TEIp STG ISMN SyELNU tp SlTeo tigap Fmoed Boy, 7LUN Sursnoy PoUsIssE Now ut
Poreso] Souoydaja) ayeuIM aif Uo stjeo 9T}ooAIGEp aoe|d 0 pazuOYNE st Bopemndod ayeurn oy)

“we3} yn 3B TMM Spear oq ysnw0 sipeo Aamoye paropmoursmn soy Swusmatueny

“‘Sunoyuow oF jo9(Gns are syeo asayy emp Barparissopum OUP (him Is ouoyds[oy speurat

UE Uo popnyony oq Seu Staqtamnu suoydoysy AUOPY “eIpour suse oy Jo Staquweul pre speriryo
Poses ‘spmos Surpayont ‘ssooiys Lowy uossad fue oj Saquinu suoydaysy yuigns Sew sayeuruy
“dutsooyp sopeant op FO Sroqauan auoydels; o¢ 0} dn 76 stp e wreaeUT 0} PoMo}TE are nox

“poy Sung Ared ayy Aq

~ PSUSHIGES? Goaq Sey junoooe pred-oid e ssofuT) “syyea asamp HO AMO GOP ‘Wa}sh5 Surzpes yooyjoo
op Yenonp paqmord are sje ouoyd peuctemayuy “sea Stisswop [ye 49} saninqedes Burjeo
PI[]OR seq Zappeg TOs “Pow omp yo reparearas aR 1oy sfpeo suoydayay Burseyd woy poyoiysar
od THis SoyaUTUL OOF HOYT ysnegKS oy SayeUTUT “qQUOW Jepusyed sod ou Suryye Jo sajmuna gy¢
OF peyONNSo! aie sepeuI] “S[jeo wsemjeq poLied Zanrem onaMy Gp w SI axaty], “suoydszay ayy asn ay
Apmpodde us SAVBUTUL 91Q1A Ns Tye opraoid ypu ouray ante sry, “payosumtoosip 9q Ayesewomne

* Tis [reo omy ‘Sota S| yy “Yes otp ur Surupemay oyun uo spuo 81 SIAR ey} Ja[]e0

ON} Hea [Plas SHO} © “SaNMINL py Jo pus ay Ty “soyurT CT 0} poy 2q [flat Stjeo suoydsjoy jy

“part mdad a Apred pam ¥ 0} [[S © jo saysuK aROAPI/a pus Faynag
Apred puryy vomeyeq 3 > sGYdayoy sny-gsrea[dar a} oaey [pA opeurn op pue poyopdmos
99 09 TES OtH MO]Te 300 THM SLy-ou ‘paydumoye Su1oq yea Jo ody om, 303 @}7e [Tew ou st pmoure

bp O8eg

Vath

{

‘
c

Ex Wel
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 44 of 48 PagelD #: 49

Dye” { nt

o mapector General .

Department of Justice
950 Pennsylvania Ave., NW Suite 4706 .
Washington, D.¢, 20530 - “ Y

_IN ‘RE: ‘Inmate Kopp Uloil led s

11761-055
In-Custody Issues, BOP Tt Way
20 hope 2018

Dear Inspector General,

I hope you are well today =),

As you can see by the enclosed affidavit I anlaving trouble
with access to counsel. by inbound voicepath, mail, and also,
access to approved visitors, Further, there is a matter
unmentioned herein which is only tractable with improved access
to counsel which I will DV discuss at a future date,’

I would be so grateful if you would be so kind as to confirm
and rectify these issues,

Since mail delivery and tampering is part of the problem it |

is of gréat importance to me to know if or’not you ‘have received
this letter, However, due to the peculiar and fierce retributive ©
environment here (. . . a previous tiny grievance, .. ) I beg

you to please do not contact me directly at all, but only counsel

Barket, infra. So far I'm still alive but prudence dictates. : oy

‘Further: the instant communication could appear to violate sub-
sidiarity sensu lato; Prior to making this conclusion however,
I beg you to please first consider: |

I filed a BP.'9, etc., last year on a small matter. The elapse
that ensued delayed delivery to me of oversight body responses,
said delays by local staff. nat’ delays jeopardized my capac»
abo wien deathines ane” Ehus the eutire process in se, °

   

It all took ten months. Ten “months is too ) long to wait: for
a simple phone call or yisit; hence, this letter.

Thanking you in advance for your timely assistance to’ me in
this matter, I C4

Most Si rel) (3

James C{ Kopp 11761-055/FCI-Beckley/Box 350/Beaver, WV 25813

   

encl: affidavit of J, Kopp

cc: Dan Grimm, President Emeritus, Thomas Aquinas College .
Santa Paula, CA

‘Bruce Barket Esq, 666 Old Country Rd. Suite 700  Y
Garden City NY 11530 ~

encl 2! recent unanswered cop-out CO Sppar adda,

EXHIBIT x

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 45 of 48 PagelD #: 50

e ) . / '

CONSUMER & INDUSTRY CONTACT
APPALACHIAN DISTRICT

Sy UNITED STATES
Ez POSTAL SERVICE

September 4, 204 8

James Kopp #11761-055 ;
Federal Correctional Institute - Beckley
PO Box 350

Beaver, WV 25813-0350

Dear Mr. Kopp:

This letier is in response to your correspondence to the Postmaster of Beaver, WV
regarding mail not yet provided to the Postal Service for processing and your mail delivery.

We understand your concerns about mail service from your facility, but the situation you
describe does not come under the authority of the United States Postal Service.

There have been a number of federal court decisions concerning the right of inmates to
receive and send correspondence which have established constitutional limits on the authority’
of prison authorities to censor incoming and outgoing mail. These court decisions have been
based upon constitutional grounds, and not on violations of postal laws. If a court issues an
order conceming inmates' correspondence privileges, the responsibility to obey the order is

placed upon the prison authorities.
Mail addressed to a prisoner is subject to the mail security standards outlined below:

B® ADMINISTRATIVE SUPPORT MANUAL 274.96 — MAIL ADDRESSED TO PRISONERS

Authorized personnel of prisons, jails, or other correctional institutions, under
rules and regulations promulgated by the institution, may open, examine, and
i ‘from.or.addressed to an inmate of the institution. An inmate
4 hate" ih Writing ‘an agerit outside the institution to receive his or her
mail, either through an authorized address of the agent, if the mail is so
addressed, or at the delivery post office serving the institution, if the mail is

addressed to the inmate at the institution.

   

 

We suggest that you. contact aiithorities at your institution about intemal-mail régulations ‘or ~~~

pursue applicable grievance procedures. You may also want to contact ‘a’ representative. of
the American -Civil ‘Liberties Union (ACLU) about this issue. The address for the ACLU
National Prison Project is 733 15" St NW, Suite 620, Washington, DC 20005-6016.

We hope this information has been helpful.

Sincerely,

Consumer & Industry Contact
Appalachian District

. 419 RUTHERFORD AVE.
ROANOKE, VA 24022-9998
PHONE: (800) 275-8777 EXHIBIT W

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 46 of 48 PagelD #: 51

4 . ”
\ f :
, ‘ ‘

¥

Certificate of Service

I the undersigned did on the below date put Into a USPS no ony of he of the following document:
at fre elo du Shtn Mw .

deter Psck too Ol Vos ~ Wde ApEA Zo Apr 2018
2 tiwordled ca wailed VY Way ol (8

addressed to: .

— Bragla P. Duubae, Corr Pra iv

B20 1 Se QW Rw sey
| Who’ 20s 3s¢

i deciare and affirm that the foregoing i true and correct pursuant to 28 USC 1746 and under the penalties and pains of

perjury of the laws ofthe State of West Virginia and the United States Code
Jam (lee 147614 me

FCI - f eckley
Box 350 -—,
Beav r-WV 25813

   

Executed at Beaver

. 5 sul 2018

EXHIBIT Y¥

 
Case 5:19-cv-00620 Document 2 Filed 08/28/19 Page 47 of 48 PagelD #: 52

ve

7 June 2019
IN RE: Order To Show Cause

| hope you are well today! =) CA 5L/§ 0V Ook fA

The enclosed explains Itself.

Many things bear discussion but I'd be so grateful if you'd be so kind as to permit me to focus this letter on one issue:

+++your mail to me.+++

At the risk of sounding tiresome please permit me to emphasize:

| am utterly powerless to fix this problem. | have literally five years experience to prove It. The enclosed Is merely a slice of
this.

| would be so grateful If you would be so kind as to pursue whatever Is necessary to establish proper communication between
us, which means your mail Is not +++opened and read and commented on to me by mailroom staff in heret++. (The curren
practice.) To the extent that | ++cannot+++ read same, it becomes de facto ex parte communication between you and

opposing counsel. | know this is not your intention,

 

If you send another letter to me the usual way, it will only delay my access to the courts, +++which issue is not about mail at
all+++

| hate to bring a problem without at least suggesting a solution. Thus, humbly proffered, no matter how outrageous sounding:

A. .A USMS hand delivers your next communication and then requests to witness it opened and screened for contraband
and then given to me in my and his or her presence;
B, Your staff discovers and then complles with whatever local practice Defendant staff employs, for legal mall. | am not Lb

certain what this legal practice is. A.penumbra of vagueness surrounds this staff's appraisal of your mail. The Inmates
Handbook standard’ (Exhibit V ) is a mere starting point on an arbitrary and subjective local practice fantasy journey, not a

viable protocol to effect proper communication.

  

Opposing counsel becomes involved with defendant staff, works something out and ensures compliance.

 
 
 
 

Most Sincerely,
Jim Kopp 11761-05
FCI Beckley

Box 350 ;
Beaver, WV 25813

encl: Request for Order To Show Cause

 

 
 

 

 

93

19-cv-00620 Document 2 Filed 08/28/19 Page 48 of 48 PagelD #

Case 5

 

Usde-Sdwy-
110 N Heber st
Room 119
Beckley, WV 25801
United States

 

 
